Citation Nr: 1524114	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-30 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	David S. Russotto, Attorney


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.  He died in April 2011.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This claim must be remanded to ensure compliance with all due process requirements.  More specifically, the RO must consider additional evidence associated with the file at the time of the November 2013 substantive appeal (Form 9).

This claim was last adjudicated by the AOJ in a September 2013 statement of the case (SOC).  In November 2013, the appellant submitted her Form 9, along with additional pertinent evidence.  Pursuant to the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, this evidence is subject to initial review by the Board unless the appellant requests, in writing, that the AOJ initially review such evidence.  See 38 U.S.C.A. § 7105(e) (West 2014).  In this case, the appellant submitted a written request that the AOJ review the new evidence associated with the file in November 2013.  Thus, this case must be remanded to the AOJ for readjudication.

Additional development is also required, as described in more detail below.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete VA treatment records, dated from November 2009 to April 2011.

2.  Make arrangements to obtain the Veteran's complete treatment records from the following:  James Foushee, M.D., dated since May 2007; Ray Georgeson, M.D., dated since April 2007; Andrew Antoszyk, M.D., dated since October 2006; Mark Kirsch M.D.; Michael Schlesinger, M.D.; Stephen Scheibner, M.D., dated since January 2009; and his terminal report of hospitalization from Iredell Memorial Hospital, dated in April 2011.

3.  The Veteran's service treatment records indicate that he spent time at Camp Lejeune, North Carolina, to include from May 3, 1966 to December 12, 1966, and from January 26, 1968, to March 1, 1968.  Follow all current development procedures for the development of the claim in light of the possibility that the Veteran's ocular melanoma was due to contaminated drinking water at Camp Lejeune, to include but not limited to VA Fast Letter 11-03, revised January 28, 2013.

4.  After the above development has been completed, arrange for a VA cardiologist to review the Veteran's claims folder and provide an opinion as to the following:

Is it at least as likely as not (50% or greater probability) that the Veteran's cardiomyopathy and/or atherosclerotic heart disease was the immediate or underlying cause of his death, contributed substantially or materially to cause his death, combined to cause death, and/or aided or lent assistance to the production of his death?  In providing this opinion, the examiner should acknowledge the Veteran's history of cardiomyopathy with a left ventricular ejection fraction of 47% and abnormal EKG with a left bundle branch block and first degree AV block.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

5.  Arrange for a VA oncologist to review the Veteran's claims folder and provide an opinions as to the following:

(a)  Is it at least as likely as not (50% or greater probability) that the Veteran's ocular melanoma had its clinical onset during his active service or was related to his in-service exposure to herbicides during his time in Vietnam?   In providing this opinion, the examiner should acknowledge the opinion from James Foushee, M.D. dated in March 2013, and the opinion from Stephen Scheibner, M.D. dated in July 2013.

(b)  Is it at least as likely as not (50% or greater probability) that the Veteran's ocular melanoma was related exposure to contaminated drinking water at Camp Lejeune?  The discussion of the basis for the opinion must include discussion of the studies and medical knowledge reflected TL 11-03.  In providing this opinion, it is acknowledged that ocular melanoma is not among the fourteen disease conditions listed as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure; however, the reviewer is asked to determine, in the Veteran's individual case, if his ocular melanoma is directly related to his military service.

(c)  During the Veteran's lifetime, did he have renal toxicity or hepatic steatosis (see Death Certificate showing hepatorenal syndrome)?  If he did suffer from renal toxicity and/or hepatic steatosis, is it at least as likely as not (50% or greater probability) that this condition(s) was the immediate or underlying cause of his death, contributed substantially or materially to cause his death, combined to cause death, and/or aided or lent assistance to the production of his death?

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

6.  Finally, readjudicate the appellant's claim.  If the claim remained denied, provide her and her representative with a supplemental statement of the case (SSOC) and an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

